Citation Nr: 0218033	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to 
February 1984.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in October 2001.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's left hand disability originated while he 
was on active duty.


CONCLUSION OF LAW

Left hand disability was incurred during active duty.  38 
U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty from 
February 1981 to February 1984.  Service medical records 
associated with the veteran's claims folder contain no 
information regarding any treatment or contact prior to 
September 1983.  In a report of medical history dated in 
November 1983, the veteran endorsed the loss of a finger 
or toe, but provided no additional information.  Reports 
of recurrent physical examinations for the National Guard 
show that the veteran consistently endorsed loss of finger 
or toe, and often clarified that the injury involved his 
left hand.  A December 1996 Annual Medical Certificate 
indicates that the veteran injured his left hand in 1982 
while stationed in Germany.

An April 1998 VA outpatient treatment note indicates that 
the veteran's presenting complaint was pain in his left 
hand.  He noted that he experienced increased pain during 
cold weather, and that the pain was related to an old 
injury.  The diagnostic impression was old injury to the 
third, fourth and fifth fingers of the left hand.

The veteran submitted his claim of entitlement to service 
connection for left hand disability in May 1998.  He 
indicated that he had sustained an injury to his hand 
while stationed in Germany.  Specifically, he indicated 
that one finger was crushed and two were amputated.  He 
noted that he was treated at the 5th General Hospital in 
Stuttgart.  

In a June 1998 statement, the veteran maintained that his 
left hand was injured when another military member slammed 
a steel door on it.  He noted that he had nearly lost two 
fingers and that a third was crushed.  He stated that he 
had received treatment at the military hospital in 
Stuttgart, to include physical therapy.

A July 1998 statement from a fellow service member 
indicates that the author had been stationed with the 
veteran in Germany and that he was present when the 
veteran's left hand was injured.  He noted that the 
veteran's hand had been closed in a door and that he lost 
part of his pinky finger.  An August 1998 statement from 
another fellow service colleague states that the veteran 
had suffered an injury in August 1982 when a steel door 
closed on his left hand.  

The veteran was afforded a VA examination in October 1998.  
The examiner noted that the claims folder was not 
available for review.  The veteran stated that while 
stationed in Germany, his left hand was caught in a metal 
door, resulting in an amputation of the distal phalanx of 
the fifth finger of the left hand and an injury to the 
distal phalanx of the middle finger of the left hand.  He 
also noted that he had sustained lacerations of the ring 
forefingers of the left hand.  Physical examination 
revealed a two centimeter scar on the distal phalanx of 
the fifth finger and a two centimeter scar on the distal 
phalanx of the middle finger of the left hand.  There was 
also a scar on the distal phalanx of the forefinger of the 
left hand.  The veteran had limited range of motion, 
especially of the distal interphalangeal joints of fingers 
two through five of the left hand.  X-rays revealed an old 
fracture of the middle phalanx of the fifth finger of the 
left hand.  There was slight angulation deformity noted 
with that healing.  There were no other fractures noted.   

A June 1999 treatment note from the veteran's private 
physician notes the veteran's complaints of marked, 
decreased range of motion and pain.  The impression was 
decreased range of motion in the left hand due to injury.

In a June 1999 statement the veteran indicated that he had 
undergone surgery at the 5th General Hospital at Stuttgart 
Germany and was seen regularly during the fall of 1982.  

A September 1999 statement from the veteran's private 
physician notes that the veteran sustained an injury which 
resulted in nerve damage and arthritis in his left hand.  
He stated that the veteran had grip only with the thumb 
and index finger on his left hand.  
 
A February 2000 VA outpatient treatment note indicates the 
veteran's report of trauma to his left hand when it was 
closed in a large metal door.  The assessment was 
decreased function of the left hand.  

In a March 2000 letter to his congressman, the veteran 
indicated that he had attempted to obtain his service 
medical records, but had been unsuccessful.  

In April 2000 the veteran submitted a copy of a medical 
appointment form showing an appointment in September 1982.  
He claimed that the appointment was for the purpose of 
removing stitches in his left hand.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in October 2001.  He testified that 
the injury to his left hand occurred in August 1982.  He 
indicated that he had placed his left hand on a door 
facing and was talking to his sergeant when another 
military member slammed the door, catching his left hand.  
He stated that he was taken to the 5th General Hospital in 
Stuttgart, Germany.  The veteran stated that the 
colleagues who had previously made statements in support 
of his claim were both present and saw his injury.  He 
testified that he had numbness in the fingers of his left 
hand and that he also suffered from sensitivity to cold.  
He explained that he had not submitted a claim for service 
connection earlier because he had not had problems with 
his left hand until recently.  He testified that his main 
interest was in receiving treatment for his hand.  

A VA neurological examination was conducted in May 2002.  
The veteran reported that his left hand had been injured 
in 1982 when a large metal door had been slammed shut on 
it.  The diagnosis was chronic left hand pain.  The 
examiner noted that much of the pain appeared to be 
musculoskeletal, with some neuropathic sensory dysfunction 
related to previous trauma in the ulnar nerve 
distribution.  The examiner stated that he saw no definite 
evidence clinically of carpal tunnel syndrome or radial 
neuropathy.  

A VA hand examination was also conducted in May 2002.  The 
impression was status post crush injury of the fingers of 
the left hand, including by history a traumatic amputation 
of the small finger with subsequent reimplantation.  The 
examiner opined that it was likely that the veteran's 
current deficit of the left hand and wrist was caused by 
service-connected injury.  He pointed out that the veteran 
had marked loss of functional range of motion and 
dexterity as well as permanent neurological changes 
consistent with a crush injury and probable replantation 
of the finger.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations 
are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

As explained below, no additional information or evidence 
is needed to substantiate the veteran's claim.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b)(West Supp. 2002); 
38 C.F.R. § 3.102 (2002).

Although the available service medical records do not 
reveal an injury to the veteran's left hand in 1982, the 
Board notes that the claims folder contains no service 
treatment records prior to September 1983.  The record 
does, however, contain statements of two former service 
colleagues who have indicated that they have knowledge of 
an injury to the veteran's left hand during August 1982.  
In addition, the veteran has provided testimony concerning 
the service injury which the Board has found credible.  
Additionally, the current medical evidence is supportive 
of the claim.  An April 1998 VA outpatient treatment note 
shows an impression of old injury to the fingers of the 
left hand.  The May 2002 VA examiner stated that it was 
likely that the veteran's current left hand deficit was 
caused by his in service injury.  He rendered this opinion 
based on a medical examination and a review of the 
veteran's pertinent history.  He also properly supported 
his opinion, noting that it was based on consideration of 
the veteran's medical information and his relevant history 
in addition to medical reason.  He pointed out that the 
veteran had marked loss of functional range of motion and 
dexterity as well as permanent neurological changes 
consistent with a crush injury and a probably replantation 
of the finger.  The Board is therefore persuaded that the 
veteran's left hand disability originated during his 
active service.


ORDER

Entitlement to service connection for left hand disability 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

